Citation Nr: 0515252	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  97-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUE

Entitlement to an increased rating for a status post-
operative excision of ameloblastoma of the left mandible with 
prosthesis, currently evaluated as 30 percent disabling.   

(The issue of entitlement to an increased initial rating for 
degenerative joint disease of the left hip with symptoms 
radiating to the left leg, currently evaluated as 20 percent 
disabling, will be addressed in a separate decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, NJ.  

In January 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the RO in Philadelphia, PA.  
At that hearing, the veteran withdrew his claim for an 
increased rating for a right thumb disorder.  


REMAND

At his January 2005 hearing, the veteran stated that 
residuals of the service-connected excision of an 
ameloblastoma of the left mandible have become 
"progressively worse."  Given this testimony, and the fact 
that an appropriate examination of the nature and severity of 
this disability was last conducted in December 1999, the 
Board concludes that a VA examination is necessary in this 
case in order to comply with the duty-to-assist provisions of 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes in this regard that, while the veteran was 
most recently afforded a VA examination in June 2003, the 
findings from this examination are not adequate for 
consideration of the diagnostic codes which the veteran's 
representative testified at the January 2005 hearing are 
applicable to this case; namely, Diagnostic Codes (DCs) 9902, 
9905, and 9913, all codified at 38 C.F.R. § 4.150.  (The 
findings with regard to the in-service mandibular surgery 
contained in the June 2003 VA examination reports are 
primarily related to the residual facial scarring rated under 
DC 7800, for which service connection is currently in effect.  
The propriety of this rating is not an issue that is 
currently before the Board.)  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development.  VA will notify the veteran 
when further action is required on his part. 
 
1.  The veteran is to be afforded an 
appropriate VA examination to evaluate 
the service-connected residuals from the 
post-operative excision of an 
ameloblastoma of the left mandible with 
prosthesis, currently rated under DC 
9902.  The examiner should ensure that 
there is sufficient clinical evidence to 
determine whether an increased rating is 
warranted under DCs 9902, 9905, or 9913.  
In this regard, the reports from the 
examination should specify the degree of 
mandible loss; temporomandibular 
articulation, inter-incisal motion, and 
loss of teeth.  All findings should be 
recorded in detail, and the claims file 
must be made available to the examiner 
prior to the examination.  

2.  If the adjudication above does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



